Citation Nr: 1622279	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and issued by the Oakland, California RO.

In January 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In a final decision dated in March 2007, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence added to the record since the final March 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  

3.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to his military service.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.           § 3.156(a) (2015). 

3.  Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for PTSD and grant service connection on the merits are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that he currently has PTSD as the result of his service aboard the U.S.S. Duluth.  Specifically, he alleges that this disability was incurred as a result of his participation in combat operations and receiving fire while aboard the U.S.S. Duluth.  He testified during the January 2016 hearing regarding receiving fire aboard the ship as well as an incident in which his ship transported a large number of Marines to combat operations and only a few returned.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The United States Court of Appeals for Veterans Claims (Court) further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 
The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Service connection for PTSD was originally denied by a rating decision in March 2007.  At such time, the RO considered the Veteran's service treatment records and service personnel records.  The RO noted that service personnel records did not show any awards or decorations indicating participation in combat and the service medical records did not show any acquired psychiatric disorder while in military service.  Therefore, the RO determined that there was no evidence that the Veteran incurred an in-service stressor which can be linked to PTSD.

In March 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for PTSD was received until March 2009, when VA received his petition to reopen such a claim.  Therefore, the March 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In March 2009, the Veteran filed his request to reopen the claim for service connection for PTSD.  The evidence received subsequent to the March 2007 rating decision includes, in relevant part, a December 2010 VA examination report, VA treatment records, a history of the U.S.S. Duluth and the January 2016 hearing testimony.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, as the record did not establish his participation in combat operations.  The submitted history of the U.S.S. Duluth confirms the ship's participation in combat in Operations Beacon Gat at Song Cua Dai and Chu Lai, Operation Ballistic Change and Operation Bastion Hill.  The Veteran also provided testimony as to his in-service stressors during his January 2016 hearing.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for PTSD is reopened.

As previously indicated, service connection for PTSD on the basis of combat, such as the one claimed by the Veteran, requires a VA psychiatrist or psychologist  to confirm that a claimed stressor was adequate to support a diagnosis of PTSD and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f).  The U.S.S. Duluth history confirms the ship's participation in combat in Operations Beacon Gate at Song Cua Dai and Chu Lai in August 1967, Operation Ballistic Change in September 1967 and Operation Bastion Hill in October and November 1967.  The Veteran's service personnel records indicate that the U.S.S. Duluth participated in Operation Bastion Hill in support of amphibious/helicopter landings in October and November 1967.  The Board notes that a veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Therefore, in light of the U.S.S. Duluth history, and the Veteran's assignment to that vessel at the time of the incident, his claimed stressor of participating in combat is found to be consistent with the places, types and circumstances of his service.

Next, the Board further finds that the Veteran has a current diagnosis of a PTSD based on such military experiences.  Specifically, in a December 2010 VA examination report, a VA psychologist opined that it was likely that the Veteran currently met the criteria for a diagnosis of PTSD as a direct result of trauma exposure in Vietnam.  This opinion was based upon a review of the Veteran's current and past medical history, as well as a review of the command history of the U.S.S. Duluth, and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  There is no contrary opinion of record.  

Therefore, given the facts of this case, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 

Service connection for PTSD is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


